Citation Nr: 0507302	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-21 649A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for genetic transitional 
vertebra at L5-S1, with secondary slight lumbar scoliosis.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from May 1997 to 
January 1999.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  These decisions, in part, 
denied the veteran's claim for service connection for genetic 
transitional vertebra at L5-S1 with secondary slight lumbar 
scoliosis.

The veteran initially submitted a notice of disagreement 
(NOD) in March 2003 indicating he was appealing two 
additional claims - for an initial compensable rating for 
the postoperative residuals of his right inguinal hernia and 
for service connection for residuals of a injury to his right 
elbow.  And the RO sent him a statement of the case (SOC) 
concerning these claims, and his claim concerning his low 
back, in July 2003.  But when subsequently submitting his 
substantive appeal (VA Form 9) in September 2003, he only 
referred to the claim concerning his low back.  So this is 
the only claim currently before the Board.  38 C.F.R. 
§ 20.200 (2004).


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed genetic transitional 
vertebra at L5-S1, with secondary slight lumbar scoliosis, 
during or as a result of his service in the military.




CONCLUSION OF LAW

The veteran's genetic transitional vertebra at L5-S1, with 
secondary slight lumbar scoliosis, was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The November 2002 and 
February 2003 rating decisions appealed, the July 2003 SOC, 
and the June 2004 supplemental SOC (SSOC), as well as an 
October 2001 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the October 2001 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by 
the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, he was 
provided a VA examination.  He was also provided several 
other opportunities to submit additional evidence in support 
of his claim - including following the RO's October 2001 
VCAA letter and the RO's February 2001 and September 2002 
development letters.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the October 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim in November 2002 and February 2003.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Washington, DC and the RO did just that.  Consequently, there 
is no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the October 2001 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of October 2001, the veteran 
was requested to respond within 60 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since the October 2001 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se (such as 
arthritis), will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's December 1995 Report of Medical History 
indicates that the veteran denied experiencing bone or joint 
deformities, or recurrent back pain.  The contemporaneous 
Report of Medical Examination indicates that a clinical 
evaluation of the veteran's spine and musculoskeletal system 
was normal.

A September 1996 Applicant Medical Prescreening Form 
indicates the veteran denied experiencing back problems.



A November 1997 consultation sheet indicates that the veteran 
complained of shooting pain from the inguinal hernia repair 
surgical site to his low back when flexing at the hip.  He 
complained that the pain shot across his entire back and that 
he had chronic low back pain, increased with prolonged 
standing.  Upon examination, it was noted that the pain was 
from front to back.  The assessment was post-operative 
inguinal neuralgia on the right side.

An April 1998 physical therapy treatment note indicates that 
the veteran complained of right-sided low back pain since an 
August 1997 hernia repair, which increased with flexion, 
prolonged standing, and flutter kicks.  Upon examination, 
there was normal range of motion of the lumbar spine.  
Strength and sensation in the lower extremities was normal.  
Straight leg raising was positive on the right.  There was 
tenderness to palpation at L4-5 on the right, but there was 
no sacroiliac pain.  The assessment was mechanical low back 
pain.

A June 1998 follow-up note indicates that the veteran 
complained of increased pain in the right inguinal area.  
Range of motion was normal, as was strength.  Straight leg 
raising and tenderness to palpation were positive.  The 
assessment was low back pain.  

In July 1998, the veteran complained of back pain upon 
prolonged standing and right groin pain upon walking.  
Examination was unchanged.  There was also tenderness to 
palpation at the right hernia incision site.  The assessment 
was low back pain with right-sided scar pain from hernia 
incision.  A July 1998 consultation sheet noted that the 
veteran's pain was situated in the groin and extended 
posteriorly to his back.  Physical examination did not 
demonstrate an obvious hernia defect.  The impression was 
ilioinguinal neuralgia.

The veteran's August 1998 Report of Medical History indicates 
that the veteran denied experiencing swollen or painful 
joints, use of a back brace or support, arthritis or 
bursitis, and a bone or joint deformity.  He reported 
experiencing recurrent back pain or a back injury.  A medical 
provider noted that the veteran's back pain was due to pain 
and swelling of the incision site from the veteran's 
September 1997 hernia repair.  The contemporaneous Report of 
Medical Examination indicates that clinical evaluation of the 
veteran's spine and musculoskeletal system was normal.  A 
tender hernia scar was noted, as was the pending Medical 
Evaluation Board proceeding, as the veteran contended he had 
low back pain and right groin pain secondary to his hernia 
operation.

An October 1998 Medical Evaluation Board narrative summary 
states that the veteran complained of ilioinguinal neuralgia 
of the right groin.  Physical examination showed slight 
tenderness in the right groin, without evidence of a hernia 
defect or bulge.  There was a well-healed scar in that 
location, without neurological defects.  The diagnosis was 
right groin and back pain.

The veteran was afforded a VA examination in connection with 
his claim of entitlement to service connection in August 
2002.  According to the report, the veteran complained of low 
back pain since 1997, without history of trauma.  He reported 
that the pain began when he went to pick up a 10 pound 
object, with recurrent pain since, particularly upon moving, 
turning, or sleeping wrong.  He also complained of lateral 
pain radiation into the right upper leg.  Past x-rays were 
noted as showing slight scoliosis.  Examination of the spine 
showed a straight back without visible spinal deviation or 
pelvic tilt.  He had symmetrical waist folds and normal 
thoracic kyphosis.  Flexion and extension were within normal 
limits, albeit slightly reduced, without a pulling sensation 
or feeling of discomfort.  Lateral flexion was borderline 
within normal limits, with slight pulling sensation on the 
right-sided paraspinal musculature between T-11 and L2, when 
moving to the left.  Rotation was within normal limits and 
painless.  Neurological testing was normal and there was no 
evidence of muscle spasm or pain on palpation.  X-rays showed 
slight S-shaped scoliosis of the entire lumbar spine due to a 
genetic disorder of lumbosacral transitional vertebral body.  
There were slightly increased sclerosing of the basic and 
cover endplates of the lumbar spine, with adequate lumbar 
disc interspaces and smooth cortical contours of the 
vertebral margins.  There were no foreign bodies in the soft 
tissue.  The impression was lumbosacral transitional 
vertebral body at L5-S1, with slight secondary S-shaped 
scoliosis of the entire lumbar spine due to a genetic 
condition.  The diagnosis was genetic transitional vertebra 
at L5-S1 with secondary slight lumbar scoliosis, without 
significant limitation of motion and function.

A translation of an October 2002 private treatment record 
from E. Karl, M.D., states that the veteran was treated for 
spinal syndrome, functional complaints, and a hernia from 
April 1999 to October 2002.  The hernia was repaired in 2001 
and he was given stimulation current and analgesics for the 
spinal syndrome.  An associated  translation of daily data 
entries indicates that the veteran was diagnosed with 
spondylarthrosis, radiculopathy, and back pain in February 
2001.  A permanent diagnosis of scoliosis was also noted.

A translation of a November 2002 letter from D. Müller, M.D., 
states that the veteran was treated in January 2001 for 
complaints of acute cervical radicular inflammation syndrome, 
with secondary peri-arthritis humeroscapularis and 
sacroilitis bilaterally.  An x-ray of the cervical spine 
showed age-appropriate low osteochondrosis, without foraminal 
stenosis, but with minimal intervertebral narrowing and 
spondylotic reaction.  The lumbar spine showed signs of 
osteochondrosis, with a free iliosacral joint, but without 
spondylosis.  Paravertebral infiltration pain therapy and 
cervical support were recommended.  

A translation of a December 2002 letter from U. Mehler, M.D., 
states that the veteran had recurring back pain caused by 
thoracic spine-lumbar spine scoliosis.

A translation of a March 2003 radiology report from the Joint 
Practice for Radiology and Nuclear Medicine states that a CT 
scan of the lumbar spine showed broad-based right medio-
lateral disc protrusion or subligamentary prolapse at L5-S1, 
with slight disc prominence against the right upper recessus 
lateralis at S1, and right foraminal protrusion at the height 
of the right lower neuroforam section.  The report also 
stated that irritation of the right S1 root was a 
possibility, as disc tissues were located relatively close to 
the left S1 root.  There was no large intraforaminal L5 root 
compression on the right, nor were there significant disc 
protuberance, neuroforamin stenosis, or spinal canal 
stenosis.



For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for genetic transitional 
vertebra at L5-S1, with secondary slight lumbar scoliosis.  
There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting this condition was 
incurred during or as a result of his service in the 
military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
His service medical records are negative for a diagnosis of 
or treatment for genetic transitional vertebra at L5-S1, with 
secondary slight lumbar scoliosis.  Likewise, his service 
physical examination reports, including the one for his 
separation examination, consistently show that clinical 
evaluations of his spine and musculoskeletal system were 
normal.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  

In fact, both of the veteran's treating physicians and the VA 
examiner who have seen him in consultation since service have 
conclusively attributed his current complaints of back pain 
to benign congenital defects.  And this includes the specific 
condition at issue - his "genetic" transitional vertebra 
at L5-S1 with secondary slight lumbar scoliosis.  Indeed, the 
very use of the word "genetic" in describing this condition 
is, itself, tantamount to saying it is unrelated to his 
military service - but rather, hereditary.

Bare in mind that, because congenital and developmental 
defects are not considered diseases for purposes of VA 
disability compensation, they cannot be service connected as 
a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9.  See, too, 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The only possible 
exception is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  Here, however, there is no such evidence.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).  



While the Board realizes the veteran's service medical 
records show treatment for complaints of back pain while in 
the military, his back pain in service was, in actuality, a 
residual of his 1997 hernia repair.  This is evident from him 
stating that his back pain radiated posteriorly from the area 
of his hernia incision.  And this is irrespective of his 
benign congenital defects noted above that, generally, cannot 
be service connected.  The hernia repair, which since has 
been service connected, is rated separately - albeit 
presently at the noncompensable level.  So it already has 
been conceded by VA that the hernia originated in service and 
all symptoms associated with it.  The current low back pain, 
though, is another matter altogether.

In order for service connection for a particular disability 
to be granted, a claimant must establish not only that he has 
the disability, but also that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The only evidence currently on file suggesting the veteran's 
genetic transitional vertebra at L5-S1, with secondary slight 
lumbar scoliosis, is related to his service in the military 
comes from him, personally.  And as a layperson, he simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, 
Savage v. Gober 10 Vet. App. at 495-498, indicating that, 
even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence 
substantiating them.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for genetic transitional 
vertebra at L5-S1, with secondary slight lumbar scoliosis, is 
denied.



	                        
____________________________________________
	 KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


